. CaS€ 1218-CV-00518-TN|\/| DOCument 36 Filed 12/17/18 Pag€ 1 Of 28
, Mm;~‘_ hr . __]

?' w~.r;-s

r_....~

__~»
,¢.`»<\

§ coram l

' l

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

1
`_,`_.

gm-sr*_~'.;.‘-":rilv if`»;

m ;.:;i‘.',it§§:;:__é§;':f.'i‘» .~
................................................... X ' ` l "
REGINALD LEAMON ROBINSON,
Pro Se Plaintiff, `
-- against --- No. l:lS-cv-OOS 1 8-"[NM
JURY IS DEMANDED
HoWARD UNIvERslTY, INC., ET AL.; R E c E |VE D
Defendants. DEC l 7 20l8
................................................... X C|erk’ U_S' District and

Bankruptcy Courts
PLAINTIFF PRO SE’S MOTION FOR RECONSIDERATION

COMES NOW Pursuant to F ederal Rule of Civil Procedure Rule 59(e), upon the
accompanying memorandum of law dated December 4, 201 8, Plaintiff Pro Se, Reginald Leamon
Robinson, by and through himself, hereby moves this Court for reconsideration of its Opinion
and Order issued on November 20, 2018 (the “Opinion” or “Op”), Which held granted
defendants’ motion in the alternative for summary judgment and denied plaintist Rule 56(d)
motion. See Memorandum Opinion, ECF No. 34; Order, ECF No. 35.

This motion is warranted to correct a clear error of law or to prevent manifest injustice,
First, to correct a clear error of law, plaintiff respectfully requests that the Court reconsider its
application of the rather stringent test under Rule 56 under Anderson v. Liberty Lobby, Inc., 477
U.S. 242 (1986), Celotex Corp., v. Catrett, 477 U.S. 317 (1986), and their progeny. Second, to
correct a clear error of law, plaintiff asks this Court to set forth the facts and procedural history,
make clear the Rule 56(c) procedural safeguards on Which it relied, and to limit its rulings simply
to the present or absence of genuine disputes of material fact. Third, to prevent manifest

injustice, plaintiff respectfully asks this Court to rule on the inadmissibility of character evidence

Case 1:18-cv-00518-TNI\/| Document 36 Filed 12/17/18 Page 2 of 28

under Federal Rules of Evidence 404(a), which would mean that this Court cannot, as it did, rely
on the defendant’s Report of Investigation not only because it failed to make findings of material
fact and conclusions, but also because it subjective conclusions flowed inexorably from
inadmissible character evidence.

Lastly, in redressing the manifest injustice, plaintiff respectfully asks this Court to clarify
on which why it acted as a trier of fact, adopting defendants’ motion as if plaintiff had conceded,
when the inadmissible character evidence of defendant Smiley’s Report created genuine disputes

of material facts.

 

 

Reginald Leamon Robinson
Plaintiff Pro Se

1904 Autumn Ridge Circle
Silver Spring, MD 20906
Phone: 240-876-7439

Email: heru.hermes@gmail.com

Case 1:18-cv-00518-TNI\/| Document 36 Filed 12/17/18 Page 3 of 28

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

iig`¢iiiill§ié};iié§ ii`<$izii§§,}$§§ """"""" X
Pro Se Plaintiff,
-- against --- No. l :18-cv-00518-TNM
JURY IS DEMANDED
HowARD UNIVERSITY, INC., ET AL.;
Defendants.
................................................... x

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MO'I`ION FOR
RECONSIDERATION BY PLAINTIFF PRO SE, REGINALD LEAMON ROBINSON

Reginald Leamon Robinson
PlaintijPro Se

1904 Autumn Ridge Circle
Silver Spring, MD 20906
Phone: 240-876-7439

Email: heru.hermes@gmail.com

Case 1:18-cv-00518-TNI\/| Document 36 Filed 12/17/18 Page 4 of 28

PRELIMINARY STATEMENT

Plaintiff Pro Se, Reginald Leamon Robinson, respectfully seeks reconsideration of this
Court’s November 20, 2018 Opinion and Order (the “Opinion” or “Op”), in which the Court
granted defendants’ motion in the alternative for summary judgment and denied plaintiffs Rule
56(d) motion. See Opinion, ECF No. 34; Order, ECF No. 35.l

This is a case about a University that grossly mishandled a complaint by two female
students who felt deeply offended by a professor’s academic writings, his casual professional
demeanor, and discomfort about his test question, which was designed to test the liability of a
principal for the fraud of its agent under § 261 of Restatement (Second) Agency. And while the
hypothetical was a sex and gender neutral quiz by plaintiff, the University unnecessarily elevated
the complaint into an unsubstantiated finding of sexual harassment Furthermore, when it was
confronted with the fact that absolutely no evidence in law or logic existed to conclude that
plaintiffs conduct constituted sexual harassment, the University, impenitent, refused to correct
the record, thereby causing unnecessary harm to plaintiffs career and reputation, and
necessitating this lawsuit.

In his amended complaint, plaintiff sought relief under the following claims: (l) breach
of contract; (2) violation of the implied duty of good faith and fair dealing; (3) Title VII sex-
based discrimination; (4) Title IX’s erroneous outcome theory; (5) Title IX’s deliberate

indifference theory; (6) Title IX’s retaliation; (7) intentional infliction of emotional distress; (8)

 

l While Rule 59(e) of the Federal Rules of Civil Procedure does not explicitly provide for motions “for

reconsideration,” such motions are routine in federal civil practice, including in this Circuit. See, e.g., Emory v.
Secreta)y of Navy, 819 F.2d 291, 293 (D.C. Cir. 1987) (addressing a Rule 59(e) motion to reconsider and explaining
that courts “routinely construe[] papers captioned ‘motion to reconsider’ as a motion to alter or amend the judgment
rule Rule 59(e)”); see also Middlebrooks v. Godwin Corp., 279 F.R.D. 8, ll n.3 (D.D.C. 2011) (“A motion for
reconsideration is generally treated as a Fed. R. Civ. P 59(e) motion if it is filed within 28 days of entry of the
challenged order . . . .”); Wannall v. Honeywell Int’l lnc., 292 F.R.D. 26, 31-32 (D.D.C. 2013), aji"d sub nom.
Wannall v. Honeywell, lnc., 775 F.3d 425 (D.C. Cir. 2014) (noting that motions to alter or amend a judgment under
Rule 59(e), as amended, this motion is filed within 28 days of the relevant Opinion and Order. See Fed. R. Civ. P.
59(e); cf Fed. R. App. P. 4(a)(4)(A)(iv) (stating that the time to file a notice of appeal runs from entry of an order
disposing of a timely filed Rule 59 motion).

Case 1:18-cv-00518-TNI\/| Document 36 Filed 12/17/18 Page 5 of 28

negligent infliction of emotional distress; (9) negligence; and (10) injunctive relief and
declaratory judgment By clear error of law and as manifest injustice, this Court dismissed
plaintiffs claims.

ln a clear error of law, this Court, acting as a trier of fact and impermissibly relying on
defendants’ Report of Investigation (“Report”), weighed evidence and plaintiffs credibility
when it granted defendants’ motion for summary judgment As a clear example of manifest
injustice, this Court, ignoring plaintiffs fact pleading and adopting solely defendants’
statements, cited to inadmissible character evidence, even though such evidence cannot be
admitted in a civil proceeding Again, as a clear example of manifest injustice, this Court erred
when it inexplicably denied plaintiffs Rule 56(d) motion, even though he was pro se and had not
had an opportunity to adduce affidavit, declaration, or other evidence of a material dispute.
Lastly, as a clear example of manifest injustice, this Court ignored plaintiffs fact pleading,
which must be taken as true, correct, and believed, drawing all inferences in plaintiffs favor, that
on July 12, 2017, defendant Wutoh acknowledged in the presence of GT Hunt, plaintiffs former
counsel, that plaintiff had not violated the University’s Title IX Policy.

For the foregoing reasons, plaintiff respectively asks this Court to correct its clear errors
of law and to undo the manifest injustice in the Opinion.

ARGUMENT

I. Reconsideration is Warranted.

Reconsideration is appropriate where there exists “an intervening change in controlling
law, the availability of new evidence, or the need to correct a clear error or prevent manifest
injustice.” Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996) (internal quotations and

citations omitted). Reconsideration is also appropriate, where the court fails to follow the

Case 1:18-cv-00518-TNI\/| Document 36 Filed 12/17/18 Page 6 of 28

strictures of Rule 56(c), and where the court thus invades the proper province of the jury. See
generally Anderson v. Liberty Lobby, lnc., 477 U.S. 242 (1986), Celotex Corp., v. Catrett, 477
U.S. 317 (1986), and their progeny. Manifest injustice or clear error can include “legal errors the
court made.” Zyko v. Dep’t of Defense, 180 F.Supp.2d 89, 91 (D.D.C. 2001), or conclusion
“premised on factual error,” Ali v. Carnegie Instz`tution of Washington, 309 F.R.D. 7 7, 83
(D.D.C. 2015) (citing Ciralsky v. CIA, 355 F.3d 661, 671 (D.C. Cir. 2004)). See also Hammon v.
Kempthorne, 448 F.Supp.2d 114, 118 (D.D.C. 2006) (observing that Rule 59(e) motions “are
intended to permit the court to correct errors of fact appearing on the face of the record, or errors
in law”) (internal quotations and citations omitted). For each of the following reasons,
reconsideration is warranted here.

II. The Court erred in granting defendants’ motion in the alternative for summary
judgment and in denying plaintiff Pro Se’s Rule 56(d) motion, where defendants failed to
meet their heavy burden that no genuine disputes of material fact existed.

In its Opinion, this Court identifies the correct legal framework for determining whether
defendants would be entitled to summary judgment (Op. 6) Defendants moved for a 12(b)(6)
ruling, but they included material beyond the pleadings This Court correctly stated that it must
treat defendants’ motion under Rule 56. See Fed. P. Civ. P. 56. In converting defendants’
12(b)(6) motion to one under Rule 56, the Court correctly stated that the “parties must be given a
reasonable opportunity to present all the material that is pertinent to the motion.” Fed. R. Civ. P.
12(b)(6); Kurtis A. Kemper, Necessity and Sujj?ciency of Notice of Court ’s Decision to Convert
Motion to Dismiss Under Rule 12(b)(6) of Federal Rules of Civil Procea'ure, 143 A.L.R. FED.
455, *1 (2018). This Court did not give plaintiff conversion notice and a reasonable opportunity

to present pertinent material. After filing a response of their 12(b)(6) motion, plaintiff sought a

delay under Rule 56(d). Where defendants seek a 56 motion, this Court need not give a

Case 1:18-cv-00518-TNI\/| Document 36 Filed 12/17/18 Page 7 of 28

conversion notice if the parties have had a reasonable opportunity to respond. Proctor v. DC, 74
F.Supp.3d 436, 448 (D.D.C. 2014).

Before converting to a Rule 56 motion, this Court in using its discretion must ensure
fairness to the parties. ld. Such conversion would not be fair to the nonmoving party if he is not
represented by counsel, and if he has not submitted exhibits with evidence. Id., citing Hamilton
v. Geithner, 743 F.Supp.2d 1, 8 (D.D.C. 2010), afd, 666 F.3d 1344 (D.C. Cir. 2012). ln this
case, plaintiff filed pro se; he did not have access to evidence on which to base a showing of
genuine issues of material fact,

ln assessing the material beyond the pleadings, this Court must determine whether it is
comprehensive, and “will enable a rational determination on a summary judgment movement.”
Id. Fairness to the parties, especially to the nonmoving party, means “ample time afforded the
parties to access sources of proof.” Id. Defendants’ material beyond the pleadings, specifically
defendant Smiley’s Report of Investigation (“Report”), was not comprehensive For example,
the Report’s very core rests on two legal questions, both of which are questions of fact for a jury.
First, did the two female students file sexual harassment complaints within the meaning of Title
IX and pursuant to defendant Howard University’s Title IX Policy (“Policy”)? Second,
assuming defendant Smiley could serve a Notice of Complaint pursuant to its Policy on plaintiff,
did she make the required findings of material fact and conclusions on the elements of quid pro
quo sexual harassment and hostile environment sexual harassment when she concluded that
sufficient evidence existed to sustain the allegation of sexual harassment? Defendant Smiley at
the very least failed to make findings of material facts on these two jury-based questions, and

this Court, impermissibly stepping beyond Rule 56(c)’s safeguards, relied heavily on the Report

Case 1:18-cv-00518-TNI\/| Document 36 Filed 12/17/18 Page 8 of 28

as a substantive basis to determine that as a matter of law, plaintiffs claims lacked merit. Op.
l4.

Under Proctor, defendants’ material lacks eomprehensibility. First, this material lacked
the required findings of material facts and conclusions Am. Compl., 1111 61-65. Under Anderson
and Celotex, a “materiality determination rests on the substantive law.” Anderson v. Liberly
Lobby, lnc., 477 U.S. 242, 248 (1986); Celotex Corp., v. Catrett, 477 U.S. 3l7, 325 (1986). That
is, the substantive law tells the parties and trier of fact “which facts are critical and which facts
are irrelevant that governs.” Id. Under a quid pro quo sexual harassment claim, the material
facts are: (1) the rejection of sexual advances; (2) a tangible school-related consequence; and (3)
a causal connection between the two. Papelino v. Albany College of Pharmacy of Union
University, 633 F.3d 81, 89 (2d Cir. 2011). Under a hostile environment sexual harassment
claim, the critical facts are whether the two female students “subjectively perceived the
environment to be hostile or abusive and that the environment objectively was hostile or
abusive.” Id., citing Hayut v. State Univ. of N.Y., 352 f.3d 733, 745 (2d Cir. 2003) (italics
added). By hostile or abusive, the Papelino court stated that the classroom must be “permeated
with discriminatory intimidation, ridicule, and insult sufficiently severe or pervasive to alter the
conditions of [their] educational environment.” Id., citing Davis v. Monroe Counly Bd. of Educ.,
526 U.S. 629, 633 (1999).

Given Anderson, Celotex, Proctor, and Papelino, defendants’ Report cannot satisfy the
materiality and comprehensibility tests. Materiality requires findings on sex activities as quid pro
quo. The Report, which contained a Report of Interviews (“Interviews”), made no such findings.
Am. Compl. 1111 61-64. During the Interviews, neither female student alleged that plaintiff made

unwelcomed sexual advances or requests for sexual favors, which they rejected. Id. 1111 88-90.

Case 1:18-cv-00518-TNI\/| Document 36 Filed 12/17/18 Page 9 of 28

Second, neither stated that plaintiff had assigned tangible benefits or harm to his advances or
favors seeking. Third, no causality element can be factually found. Without materiality findings,
the Report lacked eomprehensibility. Am. Compl.11 64.

Likewise, the Report lacked materiality and comprehensibility on a hostile environment
claim. See Proctor, 74 F.Supp.3d at 448. First, the two students who brought the claim stated
that they subjectively felt uncomfortable; they thought the hypo was inappropriate; and one said
that she left the classroom due to the discussion They also subjectively felt they had to disclose
their personal grooming habits, if they wanted to defend their choice on Question 5. Before any
student exposed such habits, plaintiff told them not to rely on what they knew or thought they
knew. After plaintiffs caveat, none of the students disclosed anything personal, and they
engaged rule analysis. ln his Amended Complaint, plaintiffs fact pleadings clearly showed that
knowledge of § 261 was sufficient to answer Question 5. Am. Compl. 11 42(a)-(j). Second, the
Report failed to make objective findings of material fact on hostile environment In the Report,
Smiley made a conclusory statement that Question 5 caused the two students to become
uncomfortable She also stated that “at least one student left the classroom.” Defs.’ Mot. Sum.
J., Ex. 1, at 4 of 274. With respect to the one student who left the classroom, Smiley stated that
if that student felt extremely uncomfortable, then it follows that “Such conduct [i.e., unwelcomed
sexual advances and requests for sexual favors] has the purpose or affect of unreasonably
interfering with a student’s educational right privilege, advantage or opportunity.” Id. at 4-5 of
274. However, Smiley’s Report failed to make any material finding of “extremely
uncomfortable,” and it failed identify any specific conduct by the plaintiff that would objectively
constitute a hostile environment within the meaning of Title IX and pursuant to the Policy. See

Gncale v Sundowner Ojshore Ser. lnc., 523 U.S. 75, 81 (1998) (“Whatever evidentiary route the

Case 1:18-cv-00518-TNI\/| Document 36 Filed 12/17/18 Page 10 of 28

plaintiff chooses to follow, he or she must always prove that the conduct at issue was not merely
tinged with offensive sexual connotations, but actually constituted “discn'mina[tion] because
of sex.”). Accordingly, without findings of material fact under either quid pro quo or hostile
environment sexual harassment, this Report lacked comprehensibility for summary judgment

Moreover, the Report’s conclusions lacked comprehensibility under Proctor. In its
Opinion, this Court stated that it would rely on the Report, which in the Court’s erroneous
estimation was “replete with supportive factual findings.” Op. 15, citing Report, at 3-10. In fact,
the Report’s conclusions are subjective and based on inadmissible character evidence. For
example, Smiley stated that the “cases from the chapter that Professor Robinson was teaching do
not in any way seem to connect to the hypothetical in the KDO.” Defs.’ Mot. Sum. J., Ex. 1, at 5
of 274. Smiley’s statement ignored a direct connection between testing § 261 in a tortious
touching hypothetical and his Question 5. That connection was presented in Fedje’s article,
which Smiley read, and which cited to and discussed Bowman, where a federal circuit court held
that the principal could be liable under § 261 after its agent, cloaked with apparent authority,
engaged in misrepresentations that induced the plaintiff to permit the agent to tortiously touch
her and her children. Defs.’ Mot. Sum. Judg., Ex. 1, Ex. E., at 155, 141-170 of 274. After
reading Bowman, plaintiff considered testing the elements of § 261 through a tortious touching
hypothetical Under Rule 56, in determining materiality and comprehensibility, this Court must
accept plaintiffs pleadings as true, believed, and correct, drawing all inferences in his favor,
Then under Anderson and Celotex, this Court must independently determine if defendants have
met their heavy burden on material facts.

The Report’s conclusions also were infected with inadmissible character evidence. See

Bryant v. Cily ofMemphis, 644 Fed.Appx. 381, 386 (6th Cir. 2016) (excluding as inadmissible

10

Case 1:18-cv-00518-TNI\/| Document 36 Filed 12/17/18 Page 11 of 28

under Federal Rules of Evidence 404(a) character traits to show that the person had a propensity
to act in accordance with that trait.); Flagg v. Cin of Detroit, 715 F.3d 165, 175 (6th Cir. 2013).
In determining whether defendants have met their initial heavy burden, this Court cannot rely on
inadmissible character evidence. The Federal Rules of Evidence provider “Evidence of a
person’s character or character traits is not admissible to prove that on a particular occasion the
person acted in accordance with the character or trait.” Id. According to the Advisory Notes for
404(a), “Character evidence is of slight probative value and may be very prejudicial It tends to
distract the trier of fact from the main question of what actually happened on the particular
occasion. It subtly permits the trier of fact to reward the good man and to punish the bad man
because of their respective characters despite what the evidence in the case shows actually
happened.” Id. at *3.

Under Rule 404(a), this Court erred when it relied on inadmissible character evidence
contained in the Report to fmd that defendants’ had met their initial heavy burden. In finding for
defendants, this Court cited to inadmissible character evidence in the Report. Cf. Young v. HUD,
706 F.3d 1372, 1379 (D.C. Cir. 2013) (applying 404(a) to exclude character evidence at Board
hearing). In rejecting plaintiffs material pleadings that the Report made immaterial findings,
this Court countered by declaring that the Report was “replete with supporting factual findings.”
Op. 15. Yet, this Court did not say: “supporting material findings.” See Anderson, 477 U.S. at
248; Celotex, 477 U.S. at 325. In support of its declaration, this Court cited the following
conclusion approvingly: “Ms. Smiley concluded, for example, that Professor Robinson
‘exhibited a past pattern of behavior that makes it more likely than not[] that he has created
hypotheticals of a sexual nature that made students uncomfortable.” Op. 15., citing Defs. Mot.

Sum. Judg., Ex. 1, 8 of 274. Then, this Court, relying directly on inadmissible character

11

Case 1:18-cv-00518-TNI\/| Document 36 Filed 12/17/18 Page 12 of 28

evidence, cited plaintiffs 20-year old inappropriate emails, a comment by the former associate
dean, and statement about one of plaintiffs exam questions Op. 15. Smiley drew this
conclusion from the following: his unprofessionalism in written publications “contain[s] very
contentious inflammatory views regarding black women and black mothers.” (8 of 274); past
behaviors of remarks and emails of explicit sexual jokes sent to faculty are “certainly relevant to
the Title IX behavior that was complained about.” Id.. Based on the foregoing, Smiley, now
relying on character evidence, stated: “It stands to reason that if Professor Robinson exhibited
behavior that was inappropriate with faculty members, that the same behavior could also be
exhibited with his students.” Ia'. at 9 of 274.

Smiley draws a strong causal relationship between the hearsay and events of plaintiffs
past and the students’ purported allegations by stating: “This pattern of behavior adds credibility
to the allegations that Professor Robinson was inappropriate with his students.” Id. Finally,
Smiley causally linked the character evidence and purported allegations to Title IX’s
preponderance of the evidence standard: this pattern of behavior “also adds to the more likely
than not standard required by the OCR for a finding of a Title IX violation.” Id.

None of these conclusions satisfies Anderson’s and Celotex’s evaluation for material
facts, and they do not comply with Proctor’s fairness and comprehensibility, on which this Court
could rely to decide a summary judgment motion without permitting the nonmoving party to
have a reasonable opportunity for discovery, so that it can adduce a genuine dispute of material
fact This proposition suggests that this Court erred in converting defendants’ motion to dismiss
under 12(b)(6) into a Rule 56 motion, Colbert v. Potter, 471 F.3d158, 164-165 (D.C. Cir. 2006);
Flynn v. Tiede-Zoeller, Inc., 412 F.Supp.2d 46, 50 (D.D.C. 2006). Given the foregoing, the

Report not only failed to make the required findings of material facts, but also drew conclusions

12

Case 1:18-cv-00518-TNI\/| Document 36 Filed 12/17/18 Page 13 of 28

that were contaminated with inadmissible character evidence and biased towards the plaintiff
because the investigator was offended by plaintiffs scholarly work. In this way, this Court
abused its discretion by explicitly relying on this Report to conclude that defendants had met
their heavy burden that no genuine disputes of material facts exist, and that they are entitled to
summary judgment as a matter of law.

III. This Court erred, creating clear error of law and manifest injustice, when it
inexplicably ignored the pleadings and relied on the report’s inadmissible character
evidence in determining to grant defendants’ motion in the alternative for summary
judgment

This Court improperly relied on character evidence. By so doing, a court or trier of fact
might overlook the particular situation, ignore evidence, create clear errors of law, and engage in
manifest injustice. For this reason, the Federal Rules of Evidence prohibits its use in civil
proceedings See Fed. R. Evid. 404(a).

Inadmissible character evidence affected this Court’s opinion. For example, the Court
described plaintiffs conduct as “poor choices.” See Op. l. This Court also determined that
plaintiff remains “impenitent” Id. Viewing plaintiffs pleadings only through defendants’
Report, this Court decided that defendant Howard had justly punished him, and he has refused to
accept a simple, confidential reprimand. See Op. 1. In so saying, this Court has weighed
evidence and determined credibility, leading it not to see that an unsubstantiated finding of
sexual harassment is career destroying, and causing it not to recall that defendant Howard sent
the unsubstantiated Notice of Finding and Disciplinary Action to the two female students Op. 4.

In short, this Court erred when it looked at plaintiffs claims and claims through
defendant Smiley’s Report Op. 14. When it did, this Court invaded the province of the jury-

weighing evidence, and determining credibility. Greene v. Dalton, 164 F.3d 671, 675 (D.C. Cir.

1999). And when it did, this Court failed to evaluate defendants’ initial heavy burden through

13

Case 1:18-cv-00518-TNI\/| Document 36 Filed 12/17/18 Page 14 of 28

plaintiffs pleadings, which it must accept as true, correct, and believed, while drawing all
inferences in plaintiffs favor. Id..

At summary judgment, a court may not undertake the role of a reasonable jury. As the
D.C. Circuit stated in Arrington, albeit “a jury might ultimately decide to credit the version of the
events as described by defendants over that offered by the plaintiff, ‘this is not a basis upon
which a court may rest the granting a motion for summary judgment.”’ Arrington v. U.S., 473
F.3d 329, 335 (D.C. Cir. 2006). At summary judgment a court cannot “weigh the evidence and
determine the truth of the matter but to determine whether there is a genuine issue for tria .” ld.,
citing Anderson, 477 U.S. at 249 (same). In determining summary judgment “a court must view
all the evidence in the light most favorable to the nonmoving party.” Adickes v. S.H. Kress &
Co., 398 U.S. 144, 158-59 (1970); Kaempe v. Myers, 367 F.3d 958, 965 (D.C. Cir. 2004).

Once distracted by inadmissible character evidence, this Court sought to resolve the
disputed issues of fact by ignoring plaintiffs pleadings and other evident of a material dispute.
As the D.C. Circuit Court stated, “[n]either the District Court nor this court can conclude that
appellee’s story is truthful and appellant’s story is a fabrication, at least not if all of the evidence
is viewed in the light most favorable to appellant as required by Federal Rule of Civil Procedure
56(c).” Arrington, 473 F.3d at 338. The Circuit Court further stated, “‘[c]redibility
determinations the weighing of evidence, and the drawing of legitimate inferences from the facts
are jury functions, not those of a judge’ ruling on a motion for summary judgment Id., citing
Anderson, 477 U.S. at 255.

Given the standard in Anderson and Arrington, it is a clear error of law or manifest
injustice for this Court to grant defendants’ summary judgment motion, where inadmissible

character evidence had made plaintiff less worthy in the Court’s eyes Viewing plaintiff as a

14

Case 1:18-cv-00518-TNI\/| Document 36 Filed 12/17/18 Page 15 of 28

“impenitent,” this Court ignored plaintiffs pleadings which it must adopt as true, correct, and
believed for the purposes of a summary judgment motion Under Anderson, Arrington, and
Rule 56(c)’s safeguards, the following pleadings must be accepted as true, correct, and believed:
First, defendant Howard breached plaintiffs employment contract by issuing the
unsubstantiated finding of sexual harassment That finding breached at the very least plaintiffs
reasonable contractual expectation to be free from arbitrary and capricious personnel actions
Am. Compl., 1[1[ 21-27, 48-64; 1993 FACULTY HANDBooK, § 2.8.2., at 2-62. In its motions and
filings, defendants have never asserted that defendant Smiley’s Report had made findings of
material facts and conclusion See Defs.’ Mot. Sum. Judg., SOF; Smiley’s Declaration. ln the
Rationale, Smiley used the following words, none of which indicates a proper finding of material
fact, viz., “I contend” (Report, at 5 of 274), “I assert” (Id. at 6 of 274), “I argue” (Id. at 7 of 274),
Second, defendant Howard University violated the implied duty of good faith and fair
dealing by applying its Policy, including relying on unpublished rules and regulations like the
subjective experience test, in a manner that failed to the “promote the decency, faimess, and/or
reasonableness of Plaintiff s contractual expectations.” 1d.5 1[ 23, citing Allworth v. Howard
Univ., 890 A.2d 194, 201 (DC CA 2006). Plaintiff pled that defendant Smiley never gave him
actual notice of the factual allegations against him. Defendants never contradicted plaintiffs fact
pleading that defendant Smiley relied on the subjective experience test Defendants never
proffered an independent basis on which defendant Smiley made her unsubstantiated findings
Third, defendant Howard’s findings constituted sex-based discrimination Am. Compl.
1111 304-316. The Findings lacked any material findings of sexual harassment Id. 11 188-200.
Likewise, the Report, on which the F indings must rely, not only lacked such fmdings, but also

was replete with gender bias The Report also relied exclusively on inadmissible character

15

Case 1:18-cv-00518-TNI\/| Document 36 Filed 12/17/18 Page 16 of 28

evidence, ln the Report, the two female complainants were motivated by odious feelings toward
plaintiff as a man and as scholar who published two articles they viewed as misogynous. Id. 11
91. They wanted defendant Howard to punish plaintiff for published ideas of black mothers (Id.
1111 92. 95, 97), who found his language “personally offensive.” Defs.’ Mot. Sum. Judg., Ex. 1, at
14 of 274 Defendant Smiley identified with the two female Students. See, e.g., id. at 4 of 274
(“the students were obligated to discuss this question in class which would require a student:
whether male or female, to discuss their personal intimate knowledge or experiences of bikini
Waxes.”); id. at 8 of 274 (“(Professor Robinson’s publications) contain very contentious
inflammatory views regarding black women and black mothers.”). In her Rationale, she adopted
the language of the two female complaining students Defendant Smiley relied on an
unpublished and unknown evaluation standard called the subjective experience test, which
believes the female victim. Defendants have not proffered any independent or institutional
justification for its unsubstantiated findings against plaintiff Defendant Howard cannot adduce
the Report, which is tainted by inadmissible character evidence, to support the Findings or to
proffer a legitimate institutional reason for its Findings. These fact-pleadings have not been
contradicted by defendants and they are genuine disputes of material facts

Fourth, defendant Howard’s unsubstantiated Finding was erroneous outcome under 'l`itle
IX. Defendant Smiley’s Report, including the Interviews, contained gender-bias language
Smiley relied on the subjective experience test to determine conclusively whether plaintiff
violated the Policy. Howard has not denied that Smiley relied on this test See generally Defs.
Mot. Sum. Judg., Statement of Facts; Smiley’s Declaration. Upon information and belief,
defendant Smiley did not focus her investigation on material facts of sexual harassment Based

on the gender-bias language in the Report, neither Howard nor Smiley has proffered an

16

Case 1:18-cv-00518-TNI\/| Document 36 Filed 12/17/18 Page 17 of 28

independent or institutional justification for the unsubstantiated findings Smiley, having strong
biases constructed the narrative of a finding of sexual harassment which was unsubstantiated
This fact-pleading has not been contradicted by defendants and it is a genuine dispute of
material fact

Fifth, defendant Howard was deliberately indifferent to plaintiffs innocencc, after he and
others like FGC, FIRE, and presumably the ABA put the University’s leadership on notice that
the Finding of sexual harassment was unsubstantiated, and the leadership did not take corrective
action, even though they had institutional authority to do so. On May 25, 2017, plaintiff sent
copies of his appeal memorandum to President Frederick and Chair of the Board of Trustees Mr.
Stacey Mobley. Am. Compl. 11 78. This fact-pleading has not been contradicted by defendants
and it is a genuine dispute of material fact

Sixth, after filing his grievance complaint, the Faculty Grievance Commission made a
preliminary finding that plaintiffs grievance “merited detailed investigation,” stating as one of
four reasons for this finding that “the Notice was arbitrary and capricious.”2 Am. Compl. 1181.
This fact pleading has not been contradicted by defendants and it is a genuine dispute of
material fact

Seventh, as a result of the FGC’S preliminary finding, the 1993 Faculty Handbook

required the parties to engage in mandatory mediation under § 2.8.3.3. Id. 11 82. Such mediations

 

2 ln the Opinion, this Court stated that plaintiff had sent documents to FIRE, and he had filed a grievance

with the FGC. Op. 4. Curiously, the Court omitted that plaintiff filed a complaint with the ABA, the accreditation
organization to Howard University School of Law, and after an investigation, the Law School has not enforced any
of the Disciplinary Actions against plaintiff Am. Compl. 1111 336, 340. With regard to FIRE and the FGC, the Court
incorrectly stated that plaintiffs “efforts failed.” Op. 4. That is not true FIRE agreed with plaintiff In June and
December 2017, FIRE wrote two letters to Howard University’s leadership, and stated that plaintiffs Question 5 fell
squarely within Howard University’s academic freedom and freedom of expression FIRE asked Howard University
to vacate the fmding, or it would file suit

Likewise, the Court noted that plaintiff had filed a complaint with the EEOC, and then the Court, knowing
better, created the impression that the EEOC had dismissed his complaint without issuing him a Right to Sue Letter.
Op. 4-5. It is unclear to plaintiff why this Court appears inconsiderate of the record plaintiff has built in this case It
is equally unclear why this Court has given short shrift to plaintiffs fact pleadings when given the procedural
posture of this case, the plaintiffs material pleadings must be taken as true, correct, and believed.

17

Case 1:18-cv-00518-TNI\/| Document 36 Filed 12/17/18 Page 18 of 28

were not confidential or privileged. On July 12, 2017, at this mediation, and in the presence of
Mr. G.T. Hunt, plaintiffs former legal counsel, defendant Wutoh acknowledged that plaintiff
had not violated the Policy. Id. 11 87. This fact pleading has not been contradicted by defendants
and it is a genuine dispute of material fact

Eighth, at the interview with defendant Smiley on December 4, 2015, the two female
complainants stated that they were principally motivated by anger at plaintiffs two peer-
reviewed articles believing that he either encourage violence or misogyny against black women
or black mothers Ia'. 111[ 95, 97. They were “overly uncomfortable” by plaintiffs casual
professional demeanor. Id. 11 94. This fact-pleading has not been contradicted by defendants
and it is a genuine dispute of material fact

Ninth, on September 17, 2015, in answering Question 5, none of the 34 students had to
reveal personal information They needed to know the elements of § 261 to provide a correct,
complete analysis of the hypothetical Am. Compl. 11 42. In fact, not one student revealed
personal grooming habits Id. 11 43. During the feedback, one student challenged the
hypothetical by asserting that “T would not sleep.” ld. 11 45. In response, without any knowledge
of any student’s subjective belief, plaintiff halted the feedback and asked students not to rely on
what they knew or believed they knew. Id., citing De Cruise’s Affidavit, Ex. 7. After issuing
this caveat, “No student did offer personal grooming habits” Id. Ignoring the plaintiffs
pleadings this Court relied on defendant Smiley’s Report, which was contaminated by
inadmissible character evidence, to state conclusively that plaintiffs quiz required his students to
reveal personal grooming habits Op. 17 (“Ms Smiley’s Report, for instance, noted that Mr.
Robinson’s quiz question ‘creates an uncomfortable situation for any male or female student,’ as

it may require students ‘to disclose intimate details’ about their personal grooming habits.”).

18

Case 1:18-cv-00518-TNI\/| Document 36 Filed 12/17/18 Page 19 of 28

IV. The Court erred when it effectively treated defendants’ motion in the alternative for
summary judgment as “conceded.”

This Court cannot treat defendants’ motion for summary judgment “as conceded,” simply
because plaintiff failed to file a responsive motion, but instead filed a Rule 56(d) motion See
Winston & Strawn, LLP v. McLean, 843 F.3d 503 (D.C. Cir. 2016). In that motion, plaintiff
asked this Court either to reject defendants’ motion as premature or to delay any ruling thereon
until 30 days after the close of discovery, This Court denied plaintiffs first motion as
nonconforming, and second as unnecessary. Pl.’s Rule 56(d) Mot, Doc. No. 22. Per Federal
Rule of Civil Procedure 56(a), this Court “shall grant summary judgment if the movant shows
that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Id., at 505, citing Fed. R. Civ. P. 56(a). Under the D.D.C. Local R. 7(b), this
Court has “the discretion to treat a motion ‘as conceded’ if the nonmoving party fails to timely
file an opposition to the motion Id., citing D.D.C. Local R. 7(b). ln McLean, the tension
between Rule 56(a) and Rule 7(b) was directly at issue in the nonmovant’s appeal to the Circuit
Court Id. In McLean, the nonmovant, acting pro se, and appellant filed his response to
defendant’s motion for summary judgment two days late, and the McLean court granted
defendant’s motion for summary judgment “as conceded” under Rule 7(b). Ia'. The District
Court then denied McLean’s motions for reconsideration, and then filed a timely notice of
appeal Id.

ln this case, this Court denied plaintiff pro se’s Rule 56(d) motions Plaintiff filed a
timely Rule 56(d) motion, asking this Court to reject as premature or delay any ruling on
defendants’ motion until 30 days after the close of the discovery, Pl.’s Rule 56(d) Motion, Doc.
No. 22. First, the Court rejected plaintiffs Rule 56(d) motion solely because it failed to comply

with the strictures of Convertino’s three-tier test Minute Order, Sept. 24, 2018. Second, the

19

Case 1:18-cv-00518-TNI\/| Document 36 Filed 12/17/18 Page 20 of 28

Court denied it as unnecessary. Op., at 8-10. Although plaintiff had responded to defendants’
motion to dismiss the Court’s rulings on his Rule 56(d) motions meant that plaintiff had not
properly, timely, and substantively responded to defendants’ motion in the alternative for
summary judgment By implications plaintiff, acting pro se, had essentially conceded
defendants’ summary judgment motion because he had failed to oppose it, and thus the Court’s
denials bring this motion for reconsideration within the ambit of the D.C. Circuit Court’s holding
and reasoning in Winston & Strawn, LLP v. McLean. The foregoing implications gain ground if
this Court essentially adopted defendants’ SOF and Smiley’s declaration as admitted, undisputed
facts

In McLean, the D.C. Circuit Court stated that defendants’ “motion for summary judgment
cannot be ‘conceded’ for want of an opposition.” Id. Rather, defendants’ always have the
burden to show “why summary judgment is warranted.” Id. lf plaintiff failed to oppose such a
motion or if the Court’s rulings on his Rule 56(d) motions effectively leave defendants’ motion
unopposed, the defendants still have the burden to show that no genuine dispute exists on any
material facts in relations to the elements of relevant rule of law. See id., citing Fed. R. Civ. P.
56(e)(3); Anderson, 477 U.S. at 248 (“Any proof or evidentiary requirements imposed by the
substantive law are not germane to this inquiry, since materiality is only a criterion for
categorizing factual disputes in their relation to the legal elements of the claim.”).

As he had already shown, defendants have failed to oppose plaintiffs material fact
pleadings ln his Reply in Support of his Rule 56(d) Motion, plaintiffs following pleadings
create genuine disputes of material facts Pl.’s Reply in Sup. of Rule 56(d) Mot. and Decl. to
Delay this Court’s Ruling on Defs.’ Mot. In the Atl. For Sum. Judg., Doc. No. (not docketed), at

3-5. First, the two female upper class law students never filed sexual harassment complaints

20

Case 1:18-cv-00518-TNI\/| Document 36 Filed 12/17/18 Page 21 of 28

against plaintiff Am. Compl. 111[ 88-107. Second, these female complainants were principally
angry at plaintiffs published ideas Id. Third, defendant Smiley’s Report failed to satisfy OCR’s
burden of proof of production and persuasion Id. 1111 122-137. Fourth, defendant Howard
adopted and applied an unknown and unpublished subjective experience test, even though
defendant Smiley knew or had reason to know that the female students’ complaint did not
alleged sexual harassment within the meaning of Title IX and pursuant to the Policy. Id. 1111 138~
146. Fifth, defendant Smiley, and thus by ratification defendant Howard, adopted a believe the
victim stance as evidenced by Smiley rejecting any and all statements by plaintiff as lacking
credibility and by Smiley literally using the female students’ language from the December 4,
2015 interview. Id. 111[ 148-161; Defs.’ Mot. Sum. Judg., Ex. l, at 4, 6, and 8 of 247. Sixth,
based on Fedje’s article, which defendant Smiley read and included in the exhibits to her Report,
Question 5 was reasonably related to the teaching of Agency Law. Am. Compl. 1[11 181-187;
Report, Ex. E, at 142-170 of 247.

Assuming that defendants’ motion in the alternative for summary judgment created
genuine disputes of material facts this Court cannot “resolve [such] disputes in favor of the party
seeking summary judgment.” Tolan v. Cotton, 572 U.S. 650, 656 (2014). Moreover,
nonmovant’s pleadings are “to be believed, and all justifiable inferences are to be drawn in his
favor.” Id. (quoting Anderson, 477 U.S. at 255). If the movant and nonmovant “tell different
stories one of which is blatantly contradicted by the record, so that non reasonable jury could
believe it, a court should not adopt that version of the facts for purposes of ruling on a motion for
summary judgment.” Jejj?ey v. Lynch, 217 F.Supp.3d 214, 226-227 (quoting Lash v. Lemke, 786
F.3d 1, 6 (D.C. Cir. 2015) (quoting Scott v. Harris, 550 U.S. 372, 380 (2007)). This Court “is

only required to consider the materials explicitly cited by the parties but may on its own accord

21

Case 1:18-cv-00518-TNI\/| Document 36 Filed 12/17/18 Page 22 of 28

consider ‘other materials in the record.”’ Lynch, 217 F.Supp.3d at 227 (quoting Fed. R. Civ. P.
56(c)(3)).

However, if this Court, ignoring Rule 56(c)’s safeguards, has treated defendants’ motion
for summary judgment “as conceded,” the prima facie indication of that “concession” would be
shown by this Court’s reliance only on defendants’ facts ln so doing, this Court would treat
defendants’ SOF as true and will draw all reasonable inferences in defendants’ favor. In its
Opinion, this Court determined plaintiffs credibility with the following words: “poor choices,”
“Impenitent,” “offending . . . quiz,” “[plaintiffs] assertions fall flat,” and “audacious move.”
Op. l, 11, 15, and 16.

This Court, rejecting Rule 56(c)’s safeguards, stated that defendants “have shown that
there is no genuine dispute as to any material fact.” Id. at 1-2. This Court accepted as true that
defendant Smiley’s Report made sustained findings of sexual harassment Id. at 3-4. This Court
accepted as true that defendant Wutoh had undertaken due diligence as required by the Policy.
Id. at 4 (Mr. Wutoh “informed Mr. Robinson that the University agreed with the Report’s
conclusions”). This Court accepted as true that a confidential letter was “placed in his file,” and
not sent to the two female complainants Id. This Court adopted the following statement by
defendant Wutoh: “The decision reached . . . is not subject to reconsideration or appeal” (Id., 4,
18, citing Am. Compl., Ex. 13, Doc. No. 13, at 196), but the Policy’s language is “[the Provost’s]
decision is final and may not be appealed to any other authority.”3 Am. Compl., Doc. No. 13,

Title IX Policy, Ex. 12, at 14. This Court, favoring defendants’ motion, created a false

 

3 This permissive language “may” did not bar plaintiff from seeking redress and reconsideration from

defendant Wutoh. Moreover, even the word “other” suggests that plaintiff could seek reconsideration either from
him or from other University officers As such, based on this fair, near pedestrian reading of the Policy, defendant
Wutoh was duty bound to revisit defendant Smiley’s Report, especially because he knew or should have known in
the ordinary exercise of due care, lacked the required findings of material facts on the elements of sexual harassment
that which was the governing rule or regulation on which defendant Howard’s burden of production and persuasion
would rest See Court’s discussion, Op. 4.

22

Case 1:18-cv-00518-TNI\/| Document 36 Filed 12/17/18 Page 23 of 28

impression that plaintiffs efforts at redress failed, saying that his efforts “failed,” when he
sought help from FIRE and the Faculty Grievance Commission. Id. The Court then the EEOC
dismissed his complaint, but the Court failed to note that the EEOC issued plaintiff a “Right to
Sue” Letter. Org. Compl., Doc. No. l, 1111 _, Ex.

In this Opinion, this Court, so eager to resolve genuine disputes of material facts in favor
of defendants’ motion, stated that the defendants’ “investigation of his conduct complied with
the University’s Title IX Policy.” Op. 16. This Court then stated that “the fact-finding process
appears to have been impartial, thorough, and reasonable.” Id. The Court also stated that it
would rely “on the contents of the Title IX Report prepared by Ms. Smiley.” Id. at ll. This
Court later stated that defendant Smiley’s Report “is replete with supporting factual findings.”
Id. at 15, citing Defs.’ Mot. Ex. 1, at 3-10.

This Court, explicitly ignoring that character evidence is expressly inadmissible under
Federal Rules of Evidence 404(a), cited with approval statements that rejected the particular
occasion of what actually happened, exculpatory evidence, and gender bias First, defendant
Smiley concluded that “Professor Robinson ‘exhibited a past pattern of behavior that makes it
more like than not[] that he has created hypotheticals of a sexual nature that made students
uncomfortable.” Id. at 15, citing Defs.’ Mot. Ex. l, at 8. However, defendant Smiley’s language
lacked precision, for she only purportedly investigated Question 5. Second, the Court stated,
“From 1998 - 2002, Mr. Robinson sent several ‘emails of explicit sexual jokes’ to University

faculty members.” Id. However, 20 years ago and only in 1998, plaintiff forwarded three such

emails exclusively to the Law School’s faculty and staff, who by the way shared similar emails

23

Case 1:18-cv-00518-TNI\/| Document 36 Filed 12/17/18 Page 24 of 28

with him.4 Unfortunately, defendant Smiley’s conclusion, on which this Court inexplicably
relied, is classically inadmissible character evidence, on which this Court impermissibly relied,
Third, this Court cherry picked language that confessed its adoption of defendants’
motion: “Professor Robinson’s exams were always among the most challenging to review.” Id.
at 15. This Court linked that Ms. Dark’s statement of a suggestion of implicit conduct and/or

66

language: we sent them back to him to change hypotheticals that we thought were too . . . I
don’t want to say sexual [sic] explicit but they’re just insensitive . . to women.”5 Id., citing
Interview, Ex. 1, at 22 of 274. However, what Ms. Dark actually said was: “Professor
Robinson’s exams were always among the most challenging to review. Why? Because they
were multiple choice, they were long, and the first, because l was orie of the reviewers.”6 Defs.
Mot., Ex. l, at 22 of 274. Even more inexplicable, this Court, sitting not as a trier of fact but as a
determiner of whether there is a genuine issue for trial” (Anderson, 477 U.S. at 249), edited and
mischaracterized Ms. Dark’s statement that cast plaintiffs pleadings which must be accepted as
true and correct, in a prejudicial light In this way, this Court not only adopted the moving
party’s motion and facts as true and conceded, but also attempted to help the moving party meet
its initial heavy burden that no genuine dispute of material fact exists Based on the foregoing,

defendant Smiley’s Report lacked not only objectivity, but also “supportive factual findings.” In

the absence of such objective and supportive factual fmdings, it is reasonably clear that genuine

 

4 One of the evidentiary issues in this case is that by rejecting plaintiffs Rule 56(d) motions plaintiff could

not impeach or cross-examine defendants Wutoh, Love, and Smiley on the Report He could not get a true and
correct copy of the interview tapes of December 4, 2015, or a true and correct transcription of such interviews He
also could not depose interviewees As a result, this Court took as probative stale memories of events that were
prejudicial to plaintiff,

At this time, perhaps 2002, plaintiffs multiple-choice exams were not sex and gender neutral Plaintiff
stopped using sexed and gendered characters after he had an informative talk with then Associate Dean Dark. In
one hypothetical out of 100, plaintiff sought to test sex and gender discrimination either in a partnership or LLC
context, where a male capital investor sought a date from a lesbian female owner, if she had any hope of getting him
to invest in her company. For inexplicable reasons Dark failed to see the relevance of discrimination hypothetical
in business law, and she told him that it might prove more distracting or potentially insensitive than illuminating
With due regard for her and her office, plaintiff edited out the one question

At this time, the Law School was preparing for an ABA Sabbatical Visit, and the faculty was required to
vet our final exams through the dean’ s and associate dean’ s offices Plaintiffs rough drafi of his final was vetted
along with every faculty member’s final examinations

24

Case 1:18-cv-OO518-TNI\/| Document 36 Filed 12/17/18 Page 25 of 28

disputes of material fact exist for trial See Holcomb v. Powell, 433 F.3d 889, 899 (D.C. Cir.
2006) (plaintif`f can avoid summary judgment by for example including discriminatory
statements by the employer or “other attitudes suggesting the decision maker harbors
discriminatory animus”).

Lastly, this Court also showed that it had treated defendants’ motion as “conceded” when
it held that plaintiff had not suffered an adverse employment action in a discrimination claim
under Title VII. An “adverse employment action” is an essential element Id. at 20. Citing
Stewart v. Evans, this Court stated that a letter of reprimand is not an adverse employment
action 275 F.3d 1126, 1136 (D.C. Cir. 2002). This case says no such thing. lt is not remotely
relevant In Stewart, the D.C. Circuit Court held that criticism of plaintiffs handling of the
payment to the IRS was not an adverse employment action Id.

In this case, after making an unsubstantiated finding of sexual harassment defendant
Howard issued the Notice of Findings and the Disciplinary Action of May 4, 2017 to plaintiff
and to the two female students By sending the Findings and Disciplinary Action to these two
female students defendant Howard has published these documents Moreover, as a result of this
unsubstantiated finding of sexual harassment which was placed permanently in his personnel
file, the Disciplinary Action has affected the terms conditions or privileges of plaintiffs
employment For example, plaintiff cannot test his students as the situation in front of him
warrants based on their demonstrated learning needs Accordingly to the Disciplinary Action,
plaintiff cannot give his students any testing exercises unless he first permits the Law School
dean or dean’s designate to review and approve such exercises two weeks in advance Plaintiff
must work under these sanctions until he retires from Howard University, However, this

condition means that plaintiff cannot immediately respond to a pressing student’s learning and

25

Case 1:18-cv-OO518-TNI\/| Document 36 Filed 12/17/18 Page 26 of 28

comprehension needs One of the clear privileges of tenured professors is using their
considerable teaching experiences to test their students in a manner that is appropriate to the
substantive materials and the students’ learning challenges Although plaintiff still has his
tenured job, he cannot engage freely in one of the most vital privilege of his job-teaching and
testing.

ln this way, plaintiff has suffered an adverse employment action, under which he will
suffer additional sanctions including termination, if he fails to comply with the Disciplinary
Action’s strict conditions Moreover, by affidavit plaintiff stated that he will suffer future lost
employment opportunities because defendant Howard through an unsubstantiated finding has
labeled him as a sexual harasser. See Holcomb, 433 F.3d at 902 (“the threshold is met when an
employee ‘experiences materially adverse consequences affecting the terms conditions or
privileges of employment or future employment opportunities such that a reasonable trier of fact
could find objectively tangible harm.”).

In the end, whether plaintiff has suffered an adverse employment action is a jury
question, and a reasonable jury could find that plaintiff has suffered an adverse action Cf.
Richardson v. Gutierrez, 477 F.Supp.2d 22, 29 (D.D.C. 2007), citing Czekalski v. Peters, 475
F.3d 360, 364-365 (D.C. Cir. 2007) (“[w]hether a particular reassignment constitutes an adverse
action for purposes of Title VII is generally a jury question.”). By determining this genuine
dispute of material fact this Court impermissibly invaded the province of the jury

IV. CONCLUSION
F or the foregoing reasons plaintiff pro se respectfully requests that the Court reconsider

and amend its Opinion of November 20, 2018.

26

Case 1:18-cv-OO518-TNI\/| Document 36 Filed 12/17/18 Page 27 of 28

    

1904 utumn Ridge Circle,
Silver Spring, MD 20906
(240) 876-7439

heru .hermes@ gmail .com

27

Case 1:18-cv-OO518-TNI\/| Document 36 Filed 12/17/18 Page 28 of 28

CERTIFlCATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing Rule 59(e) Motion for
Reconsideration and accompanying Memorandum was served at the District Court for the
District of Columbia’s drop box on December 17 , 2018 and on counsel by email on December

17, 2018 and by first-class mail, postage prepaid on December 18, 2018, upon:

Timothy F. McCormack, Partner
Ballard Spahr, LLP

300 East Lombard Street,

18n Floor

Baltimore, MD 21202-3268

Michelle McGeogh

Ballard Spahr, LLP

300 East Lombard Street,
18“ Floor

Baltimore, MD 21202-3268

Maraya Pratt

Ballard Spahr, LLP

300 East Lombard Street,
18“ Floor

Baltimore, MD 21202-3268

   

 

ld Leach Robinson,
Pro Se

1904 utumn Ridge Circle,
Silver Spring, MD 20906
(240) 876-7439

heru .hermes@ gmail .com

28

